Case 6:19-cv-01002-WWB-EJK Document 73 Filed 12/17/19 Page 1 of 5 PageID 471



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

EDWARD SPENCER, YANIRA                           )
ALGARIN, STEVEN NUZZO,
STEPHANIE NUZZO and                              )
MARGIE TYSON,
                                                 )
               Plaintiffs,
                                                 )
v.                                                          Case No. 6:19-cv-1002-Orl-78EJK
                                                 )
SONNY PERDUE, BRUCE LAMMERS,
PHILIP LEARY and SLATE WEST                      )
ELEVEN LLC
                                                 )
               Defendants.
                                                 )


                   JOINT MOTION TO AMEND SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), the parties jointly move to amend

the scheduling order, but—as set forth below—disagree about much of what the Court should do,

and say:

       1.      Counsel for plaintiffs and defendant Slate West Eleven LLC met in July pursuant

to Rule 26(f) to discuss a preliminary schedule for this case. In the report of that case, counsel

noted on the first page that the government did not participate in that conference and “the parties

may seek to revise or amend the Report” after the appearance of the U.S. Attorney’s Office. Since

then, counsel for the government defendants joined the case and the plaintiffs filed an amended

complaint adding a plaintiff and four new claims against Slate (counts 1–III and VI).

       2.      On November 1, 2019, counsel for all parties met in person for a second Rule 26(f)

conference. The parties discussed and present the following three considerations to the Court in

setting an amended schedule for this case:
Case 6:19-cv-01002-WWB-EJK Document 73 Filed 12/17/19 Page 2 of 5 PageID 472



               A.      First, Slate maintains that, for the reasons explained in its motion to stay

(Doc. 44), the Court should stay discovery until the Court rules on Slate’s pending motion to

dismiss (Doc. 64), which seeks fully dispositive relief. If the Court denies Slate’s motion, the Court

should instruct the parties to submit a proposed schedule at that time. Plaintiffs maintain the

positions argued in opposition to Slate’s motion (Doc. 54).

               B.      Second, the government defendants believe mediation will not be fruitful

until after the Court’s ruling on the APA claims (counts I–III). Accordingly, the government

defendants suggest allowing the parties to engage in informal settlement discussions throughout

the case, but wait to require the parties to engage a paid mediator until after the Court’s ruling on

the parties dispositive briefs on plaintiffs’ APA claims.1

               C.      Third, all counsel agree that, even if they cannot resolve the case earlier, the

parties will have a high likelihood of resolving the case after the Court resolves the APA claims

one way or another. Therefore, the parties jointly ask the Court to wait to set pretrial deadlines and

a trial term until after the Court’s ruling on the APA claims. Those deadlines will require

likely-unnecessary expenditures of costs and fees and add artificial pressure on the parties and the

Court while the Court considers the APA briefing.

       3.      Under Rule 16(b)(4), the Court may amend a scheduling order for good cause. The

parties submit that the government defendants’ lack of involvement in the prior Rule 26(f)

conference and resulting scheduling order constitutes good cause to amend the scheduling order

to take all parties’ views into consideration.




1
  The district court generally considers and disposes APA claims based on a record review and
briefs. If the Court grants relief on the APA claims, the government defendants suggest the parties
mediate at that time before a subsequent hearing on the appropriate APA remedy.

                                                  2
Case 6:19-cv-01002-WWB-EJK Document 73 Filed 12/17/19 Page 3 of 5 PageID 473



       4.     Subject to the positions of the parties explained in paragraph 2 above, if the Court

rejects the defendants’ respective positions by denying a stay and requiring mediation prior to

dispositive motions on the APA claims, the parties propose the following schedule:

              A. Government to File Administrative Record: January 21, 2020

              B. Initial Disclosures (Rule 26(a)(1)): January 29, 2020

              C. Motions to Add Parties or Amend Pleadings: February 19, 2020

              D. Disclosure of Expert Reports:

                      i. Plaintiffs: May 14, 2020

                      ii. Defendants: June 30, 2020

              E. Discovery Deadline: July 30, 2020

              F. Dispositive and Daubert Motions (including APA dispositive briefs):
                 September 1, 2020

              G. Mediation Deadline: September 14, 2020

       5.     If the Court rejects the parties’ request to wait to set pretrial deadlines until after

resolving the APA claims, they propose the following pretrial schedule:

              A. Meeting in Person to Prepare Joint Final Pretrial Statement: December 30, 2020

              B. Joint Final Pretrial Statement: January 15, 2021

              C. All Other Motions (including motions in limine and trial briefs): January 2,
                 2021

              D. Trial Term: March 7, 2021




                                                3
Case 6:19-cv-01002-WWB-EJK Document 73 Filed 12/17/19 Page 4 of 5 PageID 474



           WHEREFORE, the parties jointly request that the Court amend the scheduling order to

incorporate the positions of the parties above.


                                                  SMITH HULSEY & BUSEY

            _/s/Robert K. Dwyer_____
            ROBERT K. DWYER                       By:    /s/ Joseph W. Rogan
            Fla. Bar No. 894257                          Lanny Russell
            Florida Legal Services, Inc.                 Joseph W. Rogan
            P.O. Box 533986
            Orlando, FL 32853                     Florida Bar Number 303097
            Phone: 407.801.4679 (direct)          Florida Bar Number 111731
            Fax: 407.505.7327                     One Independent Drive, Suite 3300
            Robert.dwyer@floridalegal.org         Jacksonville, Florida 32202
                                                  (904) 359-7700
            Attorneys for Plaintiffs              (904) 359-7708 (facsimile)
                                                  lrussell@smithhulsey.com
                                                  jrogan@smithhulsey.com
            MARIA CHAPA LOPEZ
            United States Attorney                Richard M. Price (admitted pro hac vice)
                                                  D.C. Bar Number 419903
 By:       /s/ Scott H. Park                      Brian P. Donnelly (admitted pro hac vice)
           Scott H. Park                          Virginia Bar Number 82052
           Assistant U.S. Attorney                NIXON PEABODY LLP
           Identifying No. USA084                 799 9th Street N.W., Suite 500
           400 W. Washington Street, Suite        Washington, DC 20001-5327
           3100                                   (202) 585-8000
           Orlando, Florida 32801                 (866) 585-8080 (facsimile)
           Telephone: (407) 648-7500              rprice@nixonpeabody.com
           Facsimile: (407) 648-7588              bdonnelly@nixonpeabody.com
           Email: Scott.Park@usdoj.gov
                                                  Attorneys for Slate West Eleven LLC
           Attorneys for Sonny Perdue,
           Bruce Lammers and Philip Leary



01052019




                                                  4
Case 6:19-cv-01002-WWB-EJK Document 73 Filed 12/17/19 Page 5 of 5 PageID 475



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 17, 2019, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record. I further certify that I mailed the foregoing document and the notice of

electronic filing by first-class mail to the following non-CM/ECF participants: none.


                                                               /s/ Joseph W. Rogan
                                                                     Attorney




                                                5
